Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Status of Claims
Claims 1-4, 6,8, 10, 12, 13, 15, 27-33, 36 and 39-41, 43,44,55-58,60,63,66-68,70-73, 74-75, 85,87, 89, 91-92 are pending.  Claims 1-4, 6, 8, 10, 12, 13, 15, 27-33, 36 and 39-41 are presented for this examination. Claims 43, 44, 55-58,60,63,66-68,70-73, 74-75, 85,87, 89, 91-92 are withdrawn.   Claims 1-4, 6, 8, 10, 12-13, 15 are amended.
Status of Previous Rejections
All art rejections are withdrawn in view of amendment of claim 1.
Two new grounds of rejections are made as follows in view of amendment of claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

Claim(s) 1, 15, 27, 29-33, 36, 39, 40-41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta (NPL document “The Ni-Ti-Zr System (Nickel-Titanium-Zirconium)”)
As for claim 1, Gupta discloses Ni-type super alloy having compositions Ni3Ti0.67Zr0.33 (Table 1 second composition from last).  Hence, Ni3Ti0.67Zr0.33 meets instant claimed general chemical formula of Niz[TixZrY], where Z=3, X=0.67 and Y=0.33.
Presently claimed calculated decompositions energy and calculated formation enthalpy are inherent properties of claimed intermetallic ternary compound.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, in view of Shimizu discloses same ternary intermetallic compound as applicant requires in a superalloy, instant claimed inherent properties are expected absent evidence of contrary.
As for claim 15, Gupta’s Ni3Ti0.67Zr0.33 meets instant claimed general chemical formula of Niz[TixZrY], 
As for claim 27,  Gupta’s Ni3Ti0.67Zr0.33 meets instant claimed Z=3.
As for claim 29, sum of X and Y is 1, hence meeting a sum of X and Y is about 1 as required by instant claim 29. 
As for claims 30-31, sum of X and Y being 1 is considered close to instant claims required “about 1”.
As for claims 32-33, 36 and 39 and 40-41, they are interpreted as inherent properties of claimed ternary intermetallic compound.
In view of Gupta discloses same ternary intermetallic compound as applicant requires in a superalloy, instant claimed inherent properties are expected absent evidence of contrary according to MPEP 2112.01.

Claim(s) 1, 13, 27, 31, 32-33, 36, 39, 40-41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takayuki (NPL 3(Si, Ti) intermetallics”)
As for claim 1, Takayuki discloses L12-type Ni3(Si, Ti) intermetallics.  Hence, Ni3(Si, Ti)  meets instant claimed at least one ternary intermetallic compound Niz[SixTiy], where Z=3, X and Y are each of 1.
Presently claimed calculated decompositions energy and calculated formation enthalpy are inherent properties of claimed intermetallic ternary compound.
Hence, they are rejected for the same reason set forth in rejection of claim 1 above.
As for claim 13, Ni3(Si, Ti)  meets instant claimed Niz[SixTiy].
As for claim 27, Ni3(Si, Ti)  supports instant claimed Z=3
As for claim 31, Ni3(Si, Ti)  suggests instant claimed wherein clause.
As for claims 32-33, 36 and 39, 40-41, they are interpreted as inherent properties of claimed ternary intermetallic compound.
In view of Takayuki discloses same ternary intermetallic compound as applicant requires in a superalloy, instant claimed inherent properties are expected absent evidence of contrary according to MPEP 2112.01.
Allowable Subject Matter
Claims 2-4, 6, 8, 10, 12, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to argument

	In response to argument that PTO fails to establish inherency, the extrinsic evidence must be present in the reference, argument is not persuasive because claimed deformation enthalpy and decomposition energy are both calculated by software package AFLOW according to instant application disclosure. Hence, properties are inherently present in the same superalloy compositions as claimed.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In the instant case, PTO presented evidence that the products of the applicant and the prior art are the same, burden is then shifted to applicant to present evidence that prior art having same superalloy composition not having claimed properties.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733